                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF OHIO
                      WESTERN DIVISION AT DAYTON

CRAIG A. THOMPSON,

                       Petitioner,                 :   Case No. 3:18-cv-117

       - vs -                                          District Judge Thomas M. Rose
                                                       Magistrate Judge Michael R. Merz

CHAE HARRIS, Warden,
 Warren Correctional Institution
                                                   :
                       Respondent.


      ORDER DENYING “REQUEST FOR REMAINDER OF THE
                        RECORD”


       This habeas corpus case under 28 U.S.C. ' 2254 is before the Court on Petitioner’s Request

for the Remainder of the Record (ECF No. 41). In it he claims that the transcripts of his motion

to suppress hearings are still not complete.

       Upon examination of Respondent’s most recent filing on this topic, the Court notes that

the transcript filed November 26, 2018 (ECF No. 38-1) purports to be for the dates June 13 and

June 24, 2013 (ECF No. 2351). The transcript contains the usual indicia that it is the last transcript

on the motion to suppress in that the parties offer exhibits and the court says it is taking the matter

under advisement and sets dates for briefing (ECF No. 38-1, PageID 2480). The final comment

by the court that “We’ll be in recess” (PageID 2482) usually means that a court is in recess, not

that a hearing is being recessed.

       The transcript previously filed contains proceedings from the beginning of the hearing on

the motion to suppress on June 6, 2013 (ECF No. 11-2, PageID 1040). At PageID 1157, the


                                                  1
transcript shows proceedings adjourned but to recommence Monday December 7, 2015. Just prior

to that, the transcript was of a prior motion to suppress hearing, because Mr. Hansen is still shown

as counsel for Petitioner, whereas Mr. Staton had been substituted at the time of trial.

       Petitioner has represented that the motion to suppress hearing was held on three separate

days and the Court now has transcribed testimony for three separate dates. It thus appears that the

transcript of the motion to suppress hearings is complete.

       In the absence of some evidence from Petitioner that the transcript is in fact still incomplete,

his Request for the Remainder of the Record is DENIED.



December 3, 2018.

                                                                 s/ Michael R. Merz
                                                                United States Magistrate Judge




                                                  2
